Citation Nr: 0707052	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the discontinuance of vocational rehabilitation 
services under Chapter 31, Title 38, United States Code in 
April 1995 was proper.  

2.  Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had verified active service from March 
1976 to April 1976, and from November 1977 to November 1982.  
Additional service has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  An April 1995 RO decision discontinued the 
veteran's program of vocational rehabilitation services.  An 
August 2000 decision of the RO denied entitlement to 
vocational rehabilitation services under Chapter 31, Title 
38, United States Code.  

When this matter was last before the Board in April 2003, a 
decision was issued that determined that the appellant had 
not perfected a timely appeal of the April 1995 decision, and 
that it became final.  The decision also denied the veteran's 
claim for entitlement to vocational rehabilitation services 
under Chapter 31, Title 38, United States Code.  The veteran 
appealed the Board's April 2003 decision to the United States 
Court of Appeals for Veterans Claims (CAVC or Court).  In a 
July 2006 Order, the CAVC reversed the Board's determination 
that the April 1995 RO decision had become final; vacated the 
remainder of the Board decision; and remanded the matter for 
"appropriate procedural compliance", specifically, the 
issuance of a statement of the case in response to the 
appellant's August 1995 notice of disagreement with the RO's 
April 1995 decision to discontinue his vocational 
rehabilitation service under Chapter 31.  

Following the return of the appellant's claims file from the 
Court, the Board directed a letter to the appellant in July 
2006, to inform him that due to resignation from the Board, 
the Veterans Law Judge who conducted the appellant's Board 
hearing in October 2002 was unable to participate in deciding 
the appeal.  The appellant was also informed that the case 
would be reassigned to another Veterans Law Judge for review, 
and was given the opportunity to request another Board 
hearing.  The appellant has not responded to this letter.  As 
such, the Board finds that this matter is ready for appellate 
review by the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Order issued by the Court in July 2005 clearly outlined 
the fundamental bases for the remand of the issue of whether 
the discontinuance of vocational rehabilitation services 
under Chapter 31, Title 38, United States Code in April 1995 
was proper.  The Court found that the RO had not issued a 
statement of the case in response to the appellant's August 
1995 notice of disagreement with the RO's April 1995 decision 
to discontinue his vocational rehabilitation services under 
Chapter 31.  The Court remanded the matter for "appropriate 
procedural compliance"; specifically, the issuance of a 
statement of the case in response to the appellant's August 
1995 notice of disagreement.  The Board must proceed in 
accordance with the Court's directive.  

Further, given that the Court vacated the Board's denial of 
the appellant's claim of entitlement to vocational 
rehabilitation services under Chapter 31, and that this issue 
is inextricably intertwined with the issue of whether the 
RO's April 1995 discontinuance of the appellant's vocational 
rehabilitation services was proper, the former issue is 
deferred pending completion of the actions requested by the 
Court as to the latter issue.   

Accordingly, this case is REMANDED for the following:

1.  The AMC should issue a statement of 
the case to the appellant addressing the 
issue of whether the discontinuance of 
vocational rehabilitation services under 
Chapter 31, Title 38, United States Code 
in April 1995 was proper.  The appellant 
must be advised of the time limit in which 
he may file a substantive appeal.  38 
C.F.R. § 20.302(b) (2006).  Then, only if 
the appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

3.  If additional pertinent evidence is 
received, the AMC should also 
readjudicate the issue of entitlement to 
vocational rehabilitation services under 
Chapter 31, Title 38, United States Code.  
If the benefits requested on appeal is 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


